      Case 1:20-cv-02815-NRB Document 44
                                      43 Filed 07/31/20
                                               07/30/20 Page 1 of 2




July 30, 2020                                    Plaintiff is granted leave to file a
                                                 motion for alternative service. The
Via ECF
                                                 August 3 deadline is stayed pending the
                                                 resolution of the motion.
The Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York
Daniel Patrick Moynihan
U.S. Courthouse
500 Pearl Street
New York, New York 10007                                               Dated: July 31, 2020

Re:     Deutsch v. Status Research & Development GmbH, et al., No. 20-cv-02815
        (NRB)

Dear Judge Buchwald:

       We represent Plaintiff in the above-referenced action. Pursuant to Rule 2.B of the
Court’s Individual Practices, Plaintiff respectfully requests a pre-motion conference with
the Court concerning his anticipated motion for alternative service on Defendants Jarrad
Hope and Carl Bennetts (the “Individual Defendants”).

        By letter dated June 3, 2020, the Court extended Plaintiff’s deadline for service to
120 days after the Complaint was filed, and noted that the action would be dismissed unless
Plaintiff could, by August 3, 2020, achieve service or show good cause why the time to
serve should be further extended.1 ECF No. 17. Defendant Status Research & Development
GmbH (“Status”) waived service through counsel pursuant to a stipulation that was so-
ordered by this Court on June 9, 2020. ECF No. 25. Despite Plaintiff’s multiple requests,
counsel for Status will not accept service on behalf of the Individual Defendants, even
though these defendants are current employees of Status.

        Both Hope, co-founder and Chief Executive Officer of Status, and Bennetts, co-
founder and Chief Communications Officer of Status, are current employees of Status who
are alleged to reside in Switzerland. Compl. ¶¶ 15–16. Federal Rule of Civil Procedure 4


        1
           Plaintiff will file his motion for alternative service promptly upon receiving leave
of the Court, and, if granted, intends to effect service swiftly thereafter. If Plaintiff’s motion
is not resolved by August 3, good cause exists for a short extension of time to effect service
on the Individual Defendants pending the Court’s ruling on Plaintiff’s proposed motion.
      Case 1:20-cv-02815-NRB Document 44
                                      43 Filed 07/31/20
                                               07/30/20 Page 2 of 2



authorizes alternative service upon foreign defendants by any “means not prohibited by
international agreement.” Fed. R. Civ. P. 4(f)(3).

        Plaintiff’s proposed means of service (through email reasonably calculated to reach
the Individual Defendants, through their social media accounts, and through Status’
registered agent in Switzerland) are not prohibited by any international agreement. Despite
an exhaustive effort involving meticulous searches through available domestic and
international records, and the engagement of a private investigator, Plaintiff has been
unable to discern an address for either Individual Defendant. Because the Individual
Defendants’ addresses are not known, Hague Convention service does not apply. S.E.C. v.
Lines, No. 07-CV-11387 (DLC), 2009 WL 3179503, at *3 (S.D.N.Y. Oct. 2, 2009);
Advanced Access Content Sys. Licensing Adm’r, LLC v. Shen, No. 14-CV-1112 (VSB),
2018 WL 4757939, at *4 (S.D.N.Y. Sept. 30, 2018) (“Courts in this Circuit have found an
address is ‘not known’ if the plaintiff exercised reasonable diligence in attempting to
discover a physical address for service of process and was unsuccessful in doing so.”).

        Plaintiff’s proposed means of alternative service also comply with due process. See,
e.g., Lines, 2009 WL 3179503, at *4 (approving alternative service of Swiss defendant by
email). This is particularly so here since it would seem a certainty that the Individual
Defendants already have knowledge of this lawsuit given that the company they founded
and lead, Status, has waived service, engaged counsel, and appeared in the action. See, e.g.,
In GLG Life Tech Corp. Sec. Litig., 287 F.R.D. 262, 267 (S.D.N.Y. 2012) (“[O]bviously a
corporation will inform its own Chairman and Chief Executive Officer of a lawsuit pending
against him.”). Indeed, Mr. Nagy, counsel for Status, has represented that he spoke to one
of the Individual Defendants by phone about accepting service in this suit, but this
individual ultimately did not authorize Mr. Nagy to accept service on his behalf.

        For the foregoing reasons, Plaintiff seeks leave to file a motion, pursuant to Rule 4
of the Federal Rules of Civil Procedure, for alternative service upon Defendants Jarrad
Hope and Carl Bennetts. Plaintiff also respectfully requests that the Court’s August 3, 2020
deadline to complete service on the remaining defendants be extended pending a ruling on
Plaintiff’s proposed motion for alternative service and the effecting of such service.


                                  Respectfully submitted,

/s/ Kyle W. Roche                                            /s/ Jordan A. Goldstein
Kyle W. Roche                                                Jordan A. Goldstein
Roche Cyrulnik Freedman LLP                                  Selendy & Gay, PLLC




                                             2
